Case 1:15-cr-00867-RMB Document 603 Filed 02/27/20 Page 1of1

King & Spalding LLP
KING & SPALDI NG 1185 Avenue of the Americas, 35th Floor
New York, NY 10036-4003
Tel: +1 212 556 2100
www.kslaw.com

Andrew C. Hruska
Direct Dial: +1 212 556 2278
ahruska@kslaw.com

February 27, 2020
VIA ECF

Honorable Richard M. Berman, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: United States v. Tiirkiye Halk Bankasi A.S., a/k/a/ “Halkbank”
U.S. District Court for the Southern District of New York
No. 1:15-cr-00867-RMB

Dear Judge Berman:

We write regarding the Court’s direction at the February 25, 2020 conference that
Halkbank submit a letter confirming that King & Spalding is authorized to appear on its behalf as
counsel of record in order to submit a plea of not guilty.

It is legally possible and we are prepared to move forward with the arraignment now
based on counsel’s oral confirmation of the client’s instruction because we have identified no
law or precedent requiring that Halkbank submit such a letter (see Fed.R.Crim.P. 43(b)(1)).
Turkish law requires the approval of the board of directors to issue such a written authorization.
Accordingly, Halkbank management will request from its board of directors a written document
confirming that King & Spalding is authorized to appear as its representatives in this matter

pursuant to Fed.R.Crim.P. 43(b)(1).

The issue will be addressed at the next board meeting that will be held specifically to
discuss this issue on March 27, 2020. Given this process, we hope to have the letter by March 31,
2020. We respectfully request that the control date status conference now set for March 3 be
rescheduled for a date following March 31, 2020.

Respectfully submitted,
fee we OO ee oe —
He KOS ee OF Fe

“ae Se fz sor
wr ZA Le a Cc. Zc for iN

* adeeuy C. Hruska
AH3224

cc: counsel of record (via ECF)
